UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7954



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


RICHARD LEE EVANS,

                                            Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Peter J. Messitte, District Judge. (CR-
98-284-PJM, CA-00-2379-PJM)


Submitted:   February 21, 2002            Decided:   March 12, 2002


Before WILKINS, MOTZ, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Richard Lee Evans, Appellant Pro Se. Barbara Suzanne Skalla, As-
sistant United States Attorney, Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Richard Lee Evans seeks to appeal the district court’s order

denying his motion filed under 28 U.S.C.A. § 2255 (West Supp.

2001).   We have reviewed the record and the district court’s opin-

ion and find no reversible error.    Accordingly, we deny a certif-

icate of appealability and dismiss the appeal on the reasoning of

the district court.   United States v. Evans, Nos. CR-98-284-PJM;

CA-00-2379-PJM (D. Md., filed Oct. 31, 2001; entered Nov. 1, 2001).

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                          DISMISSED




                                 2